OPINION — AG — **** COMMUNITY JUNIOR COLLEGES — ISSUANCE OF REVENUE BONDS **** (1) COMMUNITY JUNIOR COLLEGE BOND ISSUES CONDUCTED PURSUANT TO THE AUTHORITY OF 70 O.S. 1971 4015 [70-4015], SHOULD COMPLY WITH SECTIONS 70 O.S. 1971 4001 [70-4001] THROUGH 4014 INSOFAR AS THOSE SECTIONS ARE NOT IN CONFLICT WITH THE TERMS OF SECTION 4015.  (2) GENERALLY ALL OF THE SECTIONS 4001 THROUGH 40414 ARE APPLICABLE TO SECTION 4015 BONDS, EXCEPT THE PROVISIONS OF SECTION 4001; AND SPECIFIED PORTIONS OF SECTIONS 4006 AND 4007, MORE PARTICULARLY, ENUMERATED AND DISCUSSED THEREIN.  (3) THE STATE TREASURER IS NOT THE PROPER DEPOSITOR OF COMMUNITY COLLEGE REVENUE BONDS PROCEEDS. SECTIONS 4006 AND 4007 ARE APPLICABLE WITH THE DESIGNATION OF THE COMMUNITY JUNIOR COLLEGE TREASURER AS THE OFFICIAL DEPOSITOR OF FUNDS IN LIEU OF THE STATE TREASURER. ALSO, THE APPROPRIATE COMMUNITY JUNIOR COLLEGE OFFICIAL IS SUBSTITUTED FOR THE STATE AUDITOR IN SECTION 4006.  (4) THE ATTORNEY GENERAL DESIGNATES THE GUIDELINES DELINEATED IN ARTICLE X  OF TITLE 70, REVENUE BONDS, AS THE PROCEDURES TO BE FOLLOWED IN THE ISSUANCE OF COMMUNITY JUNIOR COLLEGE BONDS. CITE: 70 O.S. 1971 4402 [70-4402] (MICHAEL D. TINNEY)